DETAILED ACTION
This is a notice of allowance in response to the remarks filed 02/16/2021.

Status of Claims
Claims 1, 6, 7, 9, 11, 12, 14, 20, and 26 are pending;
Claims 1, 12, and 26 are currently amended; claims 2-5, 8, 10, 13, 15-19, and 21-25 have been cancelled; claims 6, 7, 9, 14, and 20 were previously presented; claim 11 is original;
Claims 1, 6, 7, 9, 11, 12, 14, 20, and 26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The response filed 02/16/2021, in reply to the Office action mailed 12/08/2020, is hereby entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

In the Claims Filed 02/16/2021

	Claim 1, line 5, has been amended as:
-- are slidable with respect to one another in a longitudinal direction of the pedestal; --

Claim 1, line 15, has been amended as:
-- material of which the inner and outer columns are made; and --

Claim 1, line 24, has been amended as:
--  longitudinal direction, wherein the surface of the one of the inner and outer columns that faces --

Claim 1, line 26, has been amended as:
-- fourth and fifth grooves facing one another, and wherein the pedestal comprises a second rod extending in the --


-- of the material of the first rod and being spaced apart from the first rod; --

Claim 1, line 29, has been amended as:
-- wherein the pedestal comprises a fastener contacting the first plate, the fastener being configured such that rotation --

Claim 12, line 30, has been amended as:
-- columns with respect to one another; --

Claim 12, line 31, has been amended as:
-- wherein the pedestal comprises a second rod extending in the longitudinal direction and captured --

Allowable Subject Matter
Claims 1, 6, 7, 9, 11, 12, 14, 20, and 26 in the response filed 02/16/2021, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a vertically adjustable pedestal as specified in claim 1 or a vertically adjustable pedestal as specified in claim 12.  Relevant references include Hung (US 10,107,448 B1), Ucgun (US 10,393,163 B2), Breese et al. (US 6,368,225 B1), hereinafter Breese, and Christen et al. (US 10,041,624 B2), hereinafter Christen.
in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to modify Hung with any of the references in the current prior art of record to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 6, 7, 9, 11, and 26) are allowable in the Examiner's opinions.
With respect to claim 12, as shown on pages 5-14 and 16-20 of the Office action mailed 12/08/2020, Hung, as modified by Ucgun, Breese, and Christen, teaches all limitations of claim 12 except for "wherein the pedestal comprises a second rod extending in the longitudinal direction and captured between the first plate and the first outer surface within a fifth groove in the first plate and a sixth groove in the first outer surface, wherein the second rod is made of the material of the first rod, and wherein the first and second rods are spaced apart from one another" (claim 12, lines 31-34, with the foregoing examiner's amendment) in combination with the rest of the limitations in claim 12.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631